Case 1:21-cv-00583-MKB-VMS Document 22 Filed 02/11/21 Page 1 of 1 PageID #: 235



                                                                                                           Howard R. Elisofon
                                                                                                                             Partner
                                                                                                                Phone:   212.592.1437
                                                                                                                  Fax:   212.545.3366
                                                                                                            helisofon@herrick.com




 February 11, 2021

 VIA ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:    Securities and Exchange Commission v. GPB Capital Holdings, LLC et al.
        Civil No. 21-cv-00583 (MKB/VMS)

 Dear Judge Brodie,

        We are counsel for GPB Capital Holdings, LLC in this matter.

         It is our view, as well as that of counsel for the Securities and Exchange Commission (with
 whom we have conferred), that in light of the agreed-upon proposed Order appointing a Monitor,
 the telephone conference scheduled for tomorrow, February 12, at 10:00 a.m. is no longer
 necessary.



 Very truly yours,


 /s/ Howard R. Elisofon
 Howard R. Elisofon


 cc: David Stoelting, Esq. (via ECF)




 HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
